Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-10 and 12-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/06/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Kevin Ross Davis on 02/17/2021.

The application has been amended as follows: 
1. (Original):  A method of semiconductor fabrication comprising:
receiving a semiconductor substrate on a substrate chuck disposed within a plasma processing chamber;
flowing gas into the plasma processing chamber;
radiating microwave energy from a transmission element coupled to the plasma chamber towards a source component disposed between the substrate chuck and the transmission element, the source component comprising an array of resonant elements and an array of magnets proximate to the array of resonant elements;
forming a resonant circuit between the transmission element and the resonant elements based, at least in part, on an impedance of the resonant elements and frequency of the microwave energy provided by the transmission element;
generating an electromagnetic field from the array of resonant elements and a magnetic field from the array of magnets based, at least in part, on forming the resonant circuit;
forming plasma proximate to the source component, the plasma is formed based, at least in part, on the electromagnetic field and the magnetic field interacting with the gas in the plasma processing chamber; and


2. (Original):  The method of claim 1, wherein the plasma is formed based, at least in part, on the microwave energy from the transmission element.

3. (Original):  The method of claim 1, wherein array of magnets comprise groups of two or more magnets with at least one magnet having a different magnetic orientation from the other magnets.

4. (Original):  The method of claim 1, wherein the array of magnets comprise groups of two or more magnets having the same magnetic orientation.

5. (Original):  The method of claim 1, wherein the resonant elements comprise a coil and/or an inductor capacitor (LC) resonant circuit.

6. (Original):  The method of claim 1, wherein the microwave energy from the transmission element comprises an amplitude being less than an amplitude of the electromagnetic energy from the array of resonant elements.

7. (Original):  The method of claim 1, wherein the impedance is based, at least in part, on material composition and/or geometry of the resonant element.



9. (Previously Presented):  A device for semiconductor fabrication comprising:
a process chamber comprising an interior volume and a substrate holder disposed within the interior volume;
a gas supply network fluidly coupled to the interior volume;
a microwave energy transmission network coupled to the process chamber;
a transmission element, disposed within the interior volume, coupled to the microwave energy transmission network, wherein the transmission element comprises an antenna coupled to the microwave energy transmission network; and
a resonant structure, disposed within the interior volume, comprising an array of resonant elements and an array of magnets proximate to a corresponding resonant element,
wherein the array of magnets comprises groups of magnets distributed and/or positioned within and around an outer perimeter of the corresponding resonant element.

10. (Original):  The device of claim 9, wherein the resonant structure comprises a liquid cooling channel proximate to at least one magnet of the array of magnets.

11. (Cancelled).


13. (Original):  The device of claim 9, wherein the resonant elements are embedded in a ceramic material, and the resonant element comprises a metal or conductive structure.

14. (Previously Presented):  The device of claim 13, wherein the ceramic material comprises yttrium oxide or aluminum oxide.

15. (Original):  The device of claim 9, wherein the array of magnets comprise groups of two or more magnets having the same magnetic orientation.

16. (Original):  The device of claim 9, wherein the array of magnets comprise groups of two or more magnets with at least one magnet having a different magnetic orientation from the other magnets.

17. (Currently Amended):  A device, comprising:
a source component for generating electromagnetic fields and magnetic fields comprising a ceramic material;

an array of magnets disposed within the source component, the array of magnets comprising groups of two or more magnets distributed around a corresponding resonant element,
wherein two or more magnets are distributed and/or positioned within and around an outer perimeter of the corresponding resonant element.

18. (Original):  The device of claim 17, wherein the source component comprises a heat transfer element.

19. (Original):  The device of claim 18, wherein the heat transfer component comprises a distribution network for a fluid mixture, the distribution network comprising fluid channels disposed within the source component.

20. (Cancelled).

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, forming a resonant circuit between the transmission element and the resonant elements  generating an electromagnetic field from the array of resonant elements and a magnetic field from the array of magnets based, at least in part, on forming the resonant circuit; forming plasma proximate to the source component. Claims 2-8 are included likewise as they depend from claim 1.
Regarding claims 9 and 17, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, wherein two or more magnets are distributed and/or positioned within and around an outer perimeter of the corresponding resonant element. Claims 10, 12-16 and 18-19 are included likewise as they depend from claim 9 or 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 17, 2021
/MALIHEH MALEK/Primary Examiner, Art Unit 2813